Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 01/13/2021.
This action is made non-final due to a new ground of rejection.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Claims 1 and 6 have been examined on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 6 are rejected under 35 USC 102(b) as being anticipated by Li et al. (CN 10518351 DWPI Abstract). 
A method of treating a subject having osteoporosis, the method comprising administering a composition (orally etc.) comprising an effective amount of methyl 
Please note the Examiner is giving the claims their broadest reasonable interpretation. Therefore, an extract derived from the plant of Hovenia dulcis reads upon a single compound (i.e. the single compound is a methyl vanillate) that can be isolated (i.e. isolated by an extract derived from the plant of Hovenia dulcis) whereas the isolated compound (i.e. the methyl vanillate) also has a therapeutic use. 
Li teaches a composition (i.e. as an oral/beverage) comprising an effective amount of an extract of Hovenia dulcis (please note that claimed compound of methyl vanillate, as an active ingredient is inherently contained therein and/or can be obtained/isolated from the plant of Hovenia dulcis therein) to treat a subject having osteoporosis (see entire document including, e.g., pages 1-5).  Moreover, please note that the instantly claimed in vivo functional effect would be inherent upon such administration of the composition to a subject to treat a subject having osteoporosis (i.e., the inherent underlining functional effect of promoting a bone formation by activating a Wnt/β-catenin signaling pathway). 
Therefore, the reference is deemed to anticipate the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1 and 6 are rejected under 35 USC 103(a) as being unpatenatable over Li et al. (CN 10518351 DWPI Abstract). 
Li teaches a composition (i.e. as an oral/beverage) comprising an effective amount of an extract of Hovenia dulcis (please note that claimed compound of methyl vanillate, as an active ingredient is intrinsically contained therein and/or can be obtained/isolated from the plant of Hovenia dulcis therein) to treat a subject having osteoporosis (see entire document including, e.g., pages 1-5).  Moreover, please note that the instantly claimed in vivo functional effect would be intrinsically upon such administration of the composition to a subject to treat a subject having osteoporosis (i.e., the inherent underlining functional effect of promoting a bone formation by activating a Wnt/β-catenin signaling pathway). 
It would have been obvious to one of ordinary skilled in the art at the time the claimed invention was made to provide composition (i.e. as an oral/beverage) comprising an effective amount of an extract of Hovenia dulcis (please note that claimed compound of methyl vanillate, as an active ingredient is intrinsically contained therein and/or can be obtained/isolated from the plant of Hovenia dulcis therein) to treat a subject having osteoporosis based upon the beneficial teachings provide by Li as discussed above.  The adjustment of particular conventional working conditions therein is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments presented within the 13 January 2021 reply concerning the previous art rejections of record have been carefully considered and are deemed persuasive.  
However, please refer to the new grounds of rejection set forth above.  

Conclusion
No claim is allowed. 
	The prior art of record is not relied upon is considered pertinent to applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        

/MICHAEL BARKER/Primary Examiner, Art Unit 1655